Case: 2:21-cr-00079-EAS Doc #: 25 Filed: 05/27/21 Page: 1 of 1 PAGEID #: 79 |

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America
v.

Case No. a2 Zl =< 7 —'7%

Daniel Heintz

 

we es we wwe

Defendant
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 2° A 7- 2/ “Tal

De fendan’s signature

‘7

Signature of defendant's attorney

 

Steven S. Nolder

Printed name of defendant’s attorney

 

 

Judge’s signature

 

Judge's printed name and title
